Citation Nr: 0421860	
Decision Date: 08/10/04    Archive Date: 08/17/04

DOCKET NO.  02-21 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased initial rating for post-traumatic 
stress disorder (PTSD), currently evaluated at 30 percent.


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel

INTRODUCTION

The veteran had active service from July 1968 to August 1970, 
to include service in Vietnam as an infantryman from January 
1969 to August 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Huntington, 
West Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In light of the fact that the veteran contested the initial 
evaluation of his disability, the Board has styled the issue 
of the case as reflected.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

The veteran testified at a video teleconference (VTC) in 
January 2004 before the undersigned Veterans Law Judge, who 
was designated by the Chairman of the Board to conduct 
hearings pursuant to 38 U.S.C.A. § 7102 (West 2002).  A 
transcript of the hearing testimony is associated with the 
claims file.

In October 2003, the veteran submitted a claim for service 
connection for type II diabetes mellitus.  The claims folder 
does not reflect that this claim has been adjudicated.  This 
matter is referred to the RO for appropriate action.

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2001) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  In this case the veteran is claiming the 
maximum rating for PTSD.  He has submitted a January 2004 
statement from a licensed social worker at a Vet Center in 
which it was opined that PTSD caused the veteran to be 
permanently and totally disabled.  His inferred claim for a 
total rating based on individual unemployability is referred 
to the RO for initial adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

In support of his claim, he submitted a clinical summary from 
a Vet Center dated in January 2002.  The summary, prepared by 
a licensed social worker, reflects findings of PTSD with a 
current Global Assessment of Functioning (GAF) of 39, and the 
highest GAF during the past year as 55.

On the March 2002 VA psychiatric examination the examiner 
opined that the veteran's psychiatric problems appeared to 
interfere occasionally, with social and industrial function.  
The examiner assessed the veteran's GAF as 60.

A May 2002 clinical summary prepared by a social worker at a 
Vet Center reflects a GAF of 35.

At the VTC, the veteran testified that his March 2002 
examination was cursory.  The testimony of the veteran and 
his wife was that his symptoms were currently worse than 
reported in the March 2002 examination report..

After the VTC, the veteran's representative submitted a 
clinical summary from the Vet Center prepared by a social 
worker in January 2004.  The social worker opined that the 
veteran's functioning was severely impaired, and that his 
disability was worsening over time.
In view of the veteran's allegations as to the cursory nature 
of the exam, the conflicting assessments of the severity of 
his disability, and the evidence of worsening; the Board 
finds that a new examination is necessary.  The veteran is 
entitled to a new VA examination where there is evidence that 
the condition has worsened since the last examination.  
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Subsequent to the VTC hearing, the veteran submitted relevant 
treatment records, and a statement from his wife.  The Board 
notes that there is no indication in the claim file or the 
VTC transcript that the veteran has waived initial RO review 
and consideration of his wife's January 2004 statement or the 
January 2004 clinical summary from the Vet Center.  In the 
absence of a waiver, this evidence must initially be 
considered by the RO.  Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).

Although the record contains letters from personnel at the 
Vet Center summarizing the veteran's treatment, treatment 
records have not been obtained.  VA is obliged to obtain 
records of treatment reported by medical professionals.  
Massey v. Brown, 7 Vet. App. 204 (1994).

Accordingly, the case is REMANDED for the following:

1.  The RO or AMC should ensure that the 
notice requirements of the Veterans 
Claims Assistance Act of 2000, and 
implementing regulations are met.

2.  The RO or AMC should obtain records 
of the veteran's treatment at the 
Huntington, West Virginia, Vet Center 
for PTSD for the period since January 
2002.  In this regard, VA is required to 
obtain copies of the actual treatment 
records rather than mere summaries of 
treatment.

3.  After the above development is 
complete, (and whether records are 
obtained or not) the RO or AMC should 
arrange for the veteran to have a VA 
psychiatric evaluation to determine the 
severity of the veteran's PTSD 
symptomatology.  All indicated tests 
should be undertaken and all clinical 
findings should be reported in detail.  
The claims folder must be made available 
to the examiner for review prior to the 
examination.  The examiner should 
comment on the impact of PTSD on the 
veteran's ability to maintain gainful 
employment and personal relationships.  
A GAF score should be assigned and the 
score should be explained.  If it is 
significantly different than other 
scores on file, a full explanation of 
the reason therefore should be set 
forth.

4.  After all of the above is completed, 
the RO or AMC should review all of the 
evidence obtained since the SOC in light 
of all the other evidence of record.  To 
the extent that the benefit sought on 
appeal remains denied, the RO or AMC 
should issue a supplemental SOC and, if 
in order, return the case to the Board 
for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




